IN THE COURT OF APPEALS OF IOWA

                                     No. 18-1387
                                 Filed May 15, 2019


JORDAN M. PAGLIA,
    Plaintiff-Appellee/Cross-Appellant,

vs.

HEATHER A. TAYLOR,
     Defendant-Appellant/Cross-Appellee.
________________________________________________________________


        Appeal from the Iowa District Court for Polk County, David May, Judge.



        The parties appeal the district court order establishing paternity, custody,

visitation, and support of their child.         AFFIRMED AS MODIFIED AND

REMANDED.



        Ted E. Marks, West Des Moines, and Kolby P. Warren of McCormally &

Cosgrove, PLLC, Des Moines, for appellant.

        Catherine C. Dietz-Kilen of Harrison & Dietz-Kilen, P.L.C., Des Moines, for

appellee.



        Considered by Potterfield, P.J., Bower, J., and Carr, S.J.* May, J., takes no

part.

        *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                           2


CARR, Senior Judge.

       Heather Taylor and Jordan Paglia appeal the order establishing custody,

visitation, and support of their child. Heather challenges certain findings by the

district court as well as its determinations regarding custody and visitation. Jordan

challenges the evidence concerning Heather’s income and the district court’s

determination of child support. Jordan also seeks an award of his appellate

attorney fees. We review their claims de novo. See Mason v. Hall, 419 N.W.2d

367, 369 (Iowa 1988) (stating the appellate court reviews custody determinations

made in paternity actions de novo); see also Dye v. Geiger, 554 N.W.2d 538, 539

(Iowa 1996) (holding that decisions ancillary to the question of paternity are

reviewed de novo).

       I. Heather’s Appeal.

       Heather challenges the custody arrangement entered by the district court.

Although her primary argument concerns the court’s visitation schedule, Heather

asks that we place physical care of the child with her at various points in her brief

and in her prayer for relief. Therefore, we address both the custody and visitation

provisions of the decree.

       Our primary concern in determining child-custody arrangements is the best

interests of the child. See Lambert v. Everist, 418 N.W.2d 40, 42 (Iowa 1988). Our

goal is “to place the child in the environment most likely to bring that child to healthy

physical, mental and social maturity.”         Id. (citation omitted).   In making this

determination, we use the same legal analysis employed in resolving custody in

dissolution cases. See id.; see also Iowa Code § 600B.40(2) (2017) (directing the

court to apply the provisions of section 598.41 in determining custody and visitation
                                          3


in paternity actions).    The legislature directs us to determine the custody

arrangement that “will assure the child the opportunity for the maximum continuing

physical and emotional contact with both parents . . . , and which will encourage

parents to share the rights and responsibilities of raising the child unless direct

physical harm or significant emotional harm to the child.”            Iowa Code §

598.41(1)(a). The custody arrangement should include “liberal visitation rights

where appropriate.” Id.

       At the outset, we note that Heather challenges various findings of the district

court. On our de novo review, we may review the entire record and adjudicate the

issues properly presented anew. See In re Marriage of Fennelly, 737 N.W.2d 97,

100 (Iowa 2007). However, because the district court had the opportunity to hear

the evidence and view the witnesses firsthand, we give weight to the district court’s

findings even though they are not binding. See In re Marriage of Brown, 778

N.W.2d 47, 50 (Iowa Ct. App. 2009). This is especially true with regard to the

court’s credibility findings. See id. Additionally, although Heather argues the

district court erred in considering and giving credibility to the child-custody

evaluator’s report, Heather specifically named the custody evaluator she wished

the court to appoint, and the court granted her motion. The report was received

into evidence without objection. Heather has failed to preserve this claim for our

review. See In re Marriage of Rierson, 537 N.W.2d 806, 807 (Iowa Ct. App. 1995)

(finding claim that trial court should not have considered expert witness’s testimony

was waived on appeal because the argument was not raised below).

       Affording the district court’s findings the deference they are due, we agree

that Jordan has shown he is better able to minister to the child’s long-term needs.
                                          4


However, we have reservations concerning the visitation ordered by the court. The

visitation schedule provides Heather with visitation each Wednesday from 5:00

p.m. to 8:00 p.m. and every other weekend from 5:00 p.m. Friday until 5:00 p.m.

Sunday. Although the schedule places responsibility for transporting the child to

weekend visits on both parents, it requires Heather to both pick up and drop off the

child for weekly visits on Wednesday evening. Given the distance between the

parties’ homes, which the trial court found to be ninety miles, we note the child

would spend the entire three-hour visit in a car. We modify the mid-week visit to

provide that it must be exercised by Heather, if at all, in or near Ankeny.

       Heather argues the visitation schedule is contrary to the child’s best

interests because it does not provide her additional visitation during periods of

break from school. Rather, the order states that Heather may have additional

visitation as agreed to by both parties. Although the court declined to make

additional visitation contingent upon Heather’s boyfriend taking a parenting class,

as Jordan requested, the court went on to state: “If, in the future, [Jordan] is

satisfied that additional visitation is appropriate because of actions taken by

[Heather’s boyfriend] (or for whatever other reason), then [Jordan] is free to agree

to additional visitation. He is also free to decline to agree to additional visitation.

The choice remains with him.” (emphasis added). She asks that the visitation

schedule set forth visitation during spring, summer, and winter breaks from school

in order to provide maximum contact between her and the child rather than leaving

the determination to Jordan’s discretion.

       Our supreme court has long recognized courts
                                           5


       should not make the right of visitation contingent upon an invitation
       from the party having the custody of the child, or require the consent
       of one parent for the other to visit the child, . . . thereby leaving the
       privilege of visitation entirely to the discretion of the party having the
       child in custody.

Smith v. Smith, 142 N.W.2d 421, 425 (Iowa 1966) (quotation omitted).

       The custody evaluator recommended that the court grant Jordan physical

care of the child with Heather receiving visitation every Wednesday evening and

alternating weekends. The district court followed this recommendation. However,

the custody evaluator also recommended that the child “spend additional extended

time with Heather in the summer and other extended breaks from school.” We

agree with Heather that in order to provide her maximum continuing contact with

the child, she should receive additional visitation during school breaks.

Accordingly, we modify the holiday-visitation provisions of the order to allow

Heather four weeks of additional visitation during the summer break from school,

provided that she exercise no more than two weeks of uninterrupted visitation at

one time with a minimum of two weeks between visitations. Heather must notify

Jordan of her summer visit dates at least thirty days in advance of each segment.

       In addition, Heather shall have visitation during the Thanksgiving break from

school in odd numbered years and during the spring break from school during the

even numbered years, with visitation beginning at 5:00 p.m. on the last day of

school prior to break and ending at 5:00 p.m. on the Sunday following break.

Finally, in even numbered years, Heather shall have visitation during the first half

of the winter school break (including Christmas Day) except from 8:00 a.m. to 8:00

p.m. on Christmas Eve, when Jordan shall have the child. In odd numbered years,

Heather shall have the child from 8:00 a.m. to 8:00 p.m. on Christmas Eve and
                                             6


during the second half of the winter school break (including New Year’s Eve and

Day). The visitation provisions of the order remain the same with regard to Easter,1

Mother’s Day, Memorial Day, Independence Day, and Labor Day.

       Because the visitation schedule provides for only the minimum visitation,

the parties may modify it by mutual agreement. Although either party may reject

a proposed change to the visitation schedule, we encourage each to be flexible in

doing so in order to support each parent’s relationship with the child. The parents

of a child “must be reasonable with each other.” In re Petition of Holub, 584 N.W.2d

731, 733 (Iowa Ct. App. 1998). We presume that both Heather and Jordan will act

reasonably in making or denying requests for changes in the court-ordered

visitation schedule.      See id. (“Reasonableness entails putting away petty

differences and accepting that things will not be perfect.”).               Unreasonable

interference with visitation may be grounds for modification. See In re Marriage of

Quirk-Edwards, 509 N.W.2d 476, 480 (Iowa 1993) (“If visitation rights of the

noncustodial parent are jeopardized by the conduct of the custodial parent, such

acts could provide an adequate ground for a change of custody.”).

       II. Jordan’s Appeal.

       Jordan contends the district court erred in calculating Heather’s child

support. The district court found Jordan’s annual income for purposes of child

support to be $43,220 and Heather’s to be $15,834. On this basis, the court

ordered Heather to pay $120 per month in child support under the guidelines.




1
  In the event that Easter falls during Heather’s spring-break visitation, Jordan shall have
the child from 10:00 a.m. until 7:00 p.m. on Easter.
                                             7


Jordan argues the calculation is incorrect because the district court erred in

determining the amount of Heather’s income.

       “In Iowa, child support is calculated using the child support guidelines.” In

re Marriage of Erpelding, 917 N.W.2d 235, 245 (Iowa 2018); see also Iowa Code

§ 598.21B(1); Iowa Ct. R. 9.2. “The purpose of the guidelines is to provide for the

best interests of the children by recognizing the duty of both parents to provide

adequate support for their children in proportion to their respective incomes.” Iowa

Ct. R. 9.3(1). “To compute the guideline amount of child support,” the district court

must first compute the adjusted net monthly income of each parent. Iowa Ct. R.

9.14. That amount is ascertained by first determining each parent’s gross monthly

income. See Iowa Ct. R. 9.14(1). Gross monthly income is the “reasonably

expected income from all sources.” Iowa Ct. R. 9.5(1).

       Heather’s 2016 tax return shows she earned $15,834, the figure used by

the district court. However, the evidence shows that at the time of trial, Heather

was working at PurFoods, earning a standard rate of $14 per hour and an overtime

rate of $21 per hour.2 Before starting at PurFoods, Heather was employed through

CBS Staffing from August 2017 until April 2018, earning $16 per hour. Both parties

submitted child support guideline worksheets. Jordan calculated Heather’s annual

income to be $33,280, while Heather’s calculated it to be $29,120.3



2
  At trial, Heather testified that her current work hours were 7:00 a.m. to 4:00 p.m., Monday
through Friday, and her most recent pay stub showed she earned almost six hours per
week in overtime pay in addition to the forty hours she worked per week at her standard
rate. She also testified that “[w]e are looking at putting me back for a 8:00 a.m. to 4:00
p.m.” shift.
3
  Jordan determined Heather’s annual income by assuming earnings of $16 per hour and
a forty-hour workweek, while Heather calculated her income based on earnings of $14
hour and a forty-hour workweek.
                                           8


         In calculating child support, “[t]he court must determine the parents’ current

income from the most reliable evidence presented.” In re Marriage of Wade, 780

N.W.2d 563, 566 (Iowa Ct. App. 2010). By her own admission, Heather’s current

annual income is no less than $29,120. It was improper to calculate the amount

of her child support obligation based on her 2016 earnings. We therefore remand

to the district court to recalculate Heather’s obligation under the child support

guidelines based on the financial circumstances of the parties proven at trial, and

this opinion. See In re Marriage of Hoffman, 867 N.W.2d 26, 37 (Iowa 2015);

Walker v. Lusk, No. 15-0784, 2016 WL 3002912, at *5 (Iowa Ct. App. May 25,

2016).

         Jordan also requests an award of his appellate attorney fees. His attorney

estimates total fees and services of her office to be $11,457. We may award

reasonable attorney fees to the prevailing party at our discretion. See Iowa Code

§ 600B.26; Markey v. Carney, 705 N.W.2d 13, 26 (Iowa 2005). In determining

whether to award appellate attorney fees, we consider “the needs of the party

making the request, the ability of the other party to pay, and whether the party

making the request was obligated to defend the trial court’s decision on appeal.”

Id. (citation omitted).

         Jordan has prevailed only in part. The parties are each of modest means.

In particular, Heather earns less than three quarters of Jordan’s income. We deny

Jordan’s request for an award of appellate attorney fees.

         AFFIRMED AS MODIFIED AND REMANDED.